DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osamura et al, US 2022/0091189 [Osamura].
Regarding claim 1, with reference to figures 2, 4 and 5, Osamura discloses a vehicle (100) controlling apparatus (110) to be applied to a vehicle, the vehicle controlling apparatus comprising:
an engine processor configured to stop an engine of the 5vehicle on a basis of a stop condition (paragraph 54), and start the engine on a basis of a start condition (paragraph 54);
an electric motor configured to start and rotate the engine upon starting the engine on the basis of the start condition (electric motor, paragraph 53);10
an electric power storage (battery, 4) coupled to the electric motor;
an SOC detector (observer, 10) configured to detect a state of charge of the electric power storage (paragraph 38);
an internal resistance detector configured to detect an internal resistance of the electric power storage (paragraph 55-56); and 15
a resistance threshold setting unit (determination reference value, paragraph 56) configured to set a resistance threshold on a basis of the state of charge (determination reference value is set based on the magnitude of current that can be supplied by the battery which of course will be appreciated by a person skilled in the art to vary directly with the battery SOC; see also paragraph 55 (overvoltage varies and is determined based on open voltage current which is determined from SOC, paragraphs 27, 37)), wherein the engine processor is configured to prohibit, based on determining that the internal resistance is equal to or greater than the resistance threshold, 20a stop of the engine that is based on the stop condition, and permit the stop of the engine based on determining that the internal resistance is less than the resistance threshold (paragraph 55, high resistance indicates insufficient current supply).
See at least paragraphs 21-65.
Regarding claim 3, Osamura further discloses wherein the resistance threshold setting unit is configured to set the resistance threshold to be smaller as the state of charge becomes lower (determination reference value, paragraph 56).
Regarding claim 5, this claim is substantially similar in scope to claim 1 above and is rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Osamura as applied to claim 1 above, and further in view of Planas et al, US 2015/0258948 [Planas].
Regarding claim 2, Osamura lacks wherein the engine processor is configured to 26prohibit the stop of the engine, based on determining that the state of charge is equal to or less than a lower limit or that the internal resistance is equal to or greater than the resistance threshold, and 5permit the stop of the engine, based on determining that the state of charge is greater than the lower limit and that the internal resistance is less than the resistance threshold.
However, Planas discloses a method and apparatus for restarting an engine from idle stop and notes that a known solution to this is to authorize automatic stopping only if the SOC of the vehicle is sufficient to allow restarting later.  See paragraphs 2-4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Osamura to further consider the SOC as a condition for starting and stopping the idle-stop mode of the engine as taught by Planas since it would allow the further improvement of reducing emissions while ensuring reliable restarting of the engine in a conventional manner.
Regarding claim 4, Osamura further discloses wherein the resistance threshold setting unit is configured to set the resistance threshold to be smaller as the state of charge becomes lower (determination reference value, paragraph 56).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747